Exhibit 10.1

 

AMENDMENT NO. 2 TO

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

MOBILE SATELLITE VENTURES LP

 

THIS AMENDMENT NO. 2 (this “Amendment”) to the Amended and Restated Limited
Partnership Agreement, dated as of November 12, 2004 of Mobile Satellite
Ventures LP ("MSV"), as amended from time to time (the “Agreement”) is hereby
adopted by the limited partners of MSV this 5th day of January 2007.

 

WHEREAS, the Agreement provides that it may be amended by the written agreement
of the holders of a majority of the Percentage Interests held by the Limited
Partners entitled to vote on any matter (as such terms are defined in the
Agreement);

 

WHEREAS, the Limited Partners executing this Amendment, who together hold a
majority of the Percentage Interests, wish to amend the Agreement as set forth
herein, which amendment shall be effective as to all Limited Partners from and
after the date hereof; and

 

WHEREAS, capitalized terms used in this Amendment but not defined herein shall
have the meanings ascribed thereto in the Agreement.

 

 

A.

NOW THEREFORE, the parties hereto hereby agree as follows:

1.          Amendment of Section 1.1. Section 1.1 of the Agreement is hereby
amended as follows:                  

 

(a) The following terms and their meanings are hereby amended to read in their
entirety as follows:

 

""Additional Limited Partner" means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.4 of this Agreement.

 

"Investors" means each Limited Partner listed on Schedule I hereto as an
Investor, each other Person admitted as an Investor after the date hereof and,
subject to Section 9.2(i) of this Agreement, any Person acquiring all or part of
the Limited Partnership Interest of an Investor that is admitted as a Limited
Partner as provided herein.

 

"Percentage Interest" means with respect to any Limited Partner, the ratio
(expressed as a percentage) of the Units actually held by such Limited Partner
as of the date of determination to the aggregate Units actually held by all
Limited Partners on such date, and shall be reflected on Schedule I in
accordance with Section 2.1(d). For purposes of voting and providing consents
under this Agreement and for purposes of Section 9 of this Agreement, but not,
for the avoidance of doubt, for purposes of distributions of cash or tax and
other economic rights under this Agreement, "Percentage Interests" means, with

 

 


--------------------------------------------------------------------------------

 

respect to each Limited Partner, the ratio (expressed as a percentage) of the
Units held by such Limited Partner as of the date of determination to all Units
held by all Limited Partners."

 

 

(b)

The following terms and their meanings are hereby added:

 

""Excluded Securities" means (i) any interests in the Partnership issued
pursuant to the October 2001 Investment Agreement or any of the transactions
contemplated thereby, (ii) any interests in the Partnership issued pursuant to
the Investment Agreement or any of the transactions contemplated thereby, (iii)
any interests in the Partnership issued in connection with the acquisition of
the business of another entity, whether by the purchase of equity securities,
assets or otherwise, (iv) any interests in the Partnership issued as part of an
Initial Public Offering or other registered underwritten public offering of the
Partnership's securities, (v) any interests in the Partnership issued under an
employee compensation plan approved by the General Partner, (vi) any interests
in the Partnership issued to financial institutions, financial syndicates or
lessors in connection with bona fide commercial credit arrangements, equipment
financings, or similar transactions for primarily other than equity financing
purposes, (vii) any interests in the Partnership issued pursuant to Section
9.1(h)(vi) of this Agreement and (viii) 4,817 Units that may be issued to
inOvate Communications Group Services Company or its Affiliates.

 

"Family Member" means, with respect to any Person (i) the spouse, parents,
children, siblings, mother and father-in-law, sons and daughters-in-law and
brothers and sisters-in-law of such Person or of any of the beneficial owners of
such Person, (ii) any trust whose beneficiaries consist of only one or more of
such Person and such persons or (iii) any partnership or other entity whose
owners are one or more of such Person and such persons.

 

"Investment Agreement" means that certain First Amended and Restated Investment
Agreement, dated as of August 8, 2003, as amended, by and among the Stockholders
(and their affiliates) and certain other parties.

 

"Intervening Entity" means, as applied to any Limited Partner at any time, any
Person the value of which at such time consists principally of its direct or
indirect ownership of interests in, or obligations of, the Partnership or
Canadian Holdco. Without limiting the foregoing, the parties stipulate that, as
of the date hereof, TMI and TMI's general partner are Intervening Entities.

 

"October 2001 Investment Agreement" means that certain Amended and Restated
Investment Agreement, dated as of October 12, 2001, as amended, by and among
certain Stockholders (and their affiliates) at such time and certain other
parties.

 

"Stockholders" means the stockholders of the General Partner.

 

"Stock" means the common stock of the General Partner, par value $0.01 per
share."

 

 

 


--------------------------------------------------------------------------------

 

 

(c)          The term "Stockholders' Agreement" and its meaning are deleted in
their entirety.

 

3.           Section 4.1(b). Section 4.1(b) of the Agreement is hereby amended
to read in its entirety as follows:

 

"(b)      Capital Contributions shall be paid in the manner provided in the
Investment Agreement or a subscription agreement, as the case may be. Subject to
Section 9.1 of this Agreement, the Partnership may admit Persons as Limited
Partners and issue Units and Limited Partnership Interests to such Persons
without obligating such Persons to make Capital Contributions."

 

4.           Section 4.1(c). Section 4.1(c) of the Agreement is hereby amended
to read in its entirety as follows:

 

"(c) No Limited Partner shall be required or permitted to contribute additional
capital to the Partnership except that, subject to the pre-emptive rights and
other applicable provisions of Section 9 of this Agreement incorporated herein,
a Limited Partner shall be permitted to make additional Capital Contributions
pursuant to a subscription agreement approved by the General Partner and the
Required Majority."

 

4.          Amendment of Sections 9.1 and 9.2. Sections 9.1 and 9.2 of the
Agreement are hereby amended to read in their entirety as follows:

"Section 9.1

Additional Issuances of Interests.

(a)          In order to raise capital for the Partnership operations or to
acquire assets, to redeem or retire Partnership debt, or for any other valid
Partnership purposes, General Partner may, subject to the provisions of this
Section 9.1, from time to time determine that it is in the best interests of the
Partnership to cause the Partnership to issue additional interests in the
Partnership to the Limited Partners or other Persons and to admit such other
Persons to the Partnership as Additional Limited Partners pursuant to Section
9.4. General Partner shall determine the consideration for and the terns and
conditions with respect to any future issuance of interests in the Partnership.

(b)          Subject to clause (h) below, General Partner shall not issue any
interests in the Partnership unless it first delivers to each Limited Partner
(each such Person being referred to in this Section 9.1 as a “Buyer”) a written
notice (the “Notice of Proposed Issuance”) specifying the type and amount of
such interests that the Partnership then intends to issue (the “Offered
Interests”), all of the material terms, including the price (cash or non-cash)
upon which the Partnership proposes to issue the Offered Interests and stating
that the Buyers shall have the right to purchase the Offered Interests in the
manner specified in this Section 9.1 for the same price per share and in
accordance with the same terms and conditions specified in such Notice of
Proposed Issuance, provided, that if such price consists of non-cash
consideration, a Buyer may purchase the Offered Interest with the same type and
amount of non-cash consideration described in such Notice of Proposed Issuance
or, may instead, pay for such Offered Interests with the cash equivalent of such
price.

 

 

 


--------------------------------------------------------------------------------

 

 

(c)          During the ten (10) consecutive day period commencing on the date
the Partnership delivers to all of the Buyers the Notice of Proposed Issuance
(the “Ten Day Period”), the Buyers shall have the option to purchase up to all
of the Offered Interests at the same price and upon the same terms and
conditions specified in the Notice of Proposed Issuance. Each Buyer electing to
purchase Offered Interests must give written notice of its election to General
Partner prior to the expiration of the Ten Day Period.

(d)          Each Buyer shall have the right to purchase up to that percentage
of the Offered Interests equal to the Percentage Interest then held by such
Buyer. The amount of such Offered Interests that each Buyer is entitled to
purchase under this Section 9.1 shall be referred to as its “Proportionate
Share.”

(e)          Each Buyer shall have a right of oversubscription such that if any
other Buyer fails to elect to purchase his or its full Proportionate Share of
the Offered Interests, the other Buyer(s) shall, among them, have the right to
purchase up to the balance of such Offered Interests not so purchased. The
Buyers may exercise such right of oversubscription by electing to purchase more
than their Proportionate Share of the Offered Interests by so indicating in
their written notice given during the Ten Day Period. If, as a result thereof,
such oversubscription elections exceed the total number of the Offered Interests
available in respect to such oversubscription privilege, the oversubscribing
Buyers shall be cut back with respect to oversubscriptions on a pro rata basis
in accordance with their respective Proportionate Share or as they may otherwise
agree among themselves.

(f)           If all of the Offered Interests have not been purchased by the
Buyers pursuant to the foregoing provisions, then General Partner shall have the
right, until the expiration of one hundred eighty (180) consecutive days
commencing on the first day immediately following the expiration of the Ten Day
Period, to issue the Offered Interests not purchased by the Buyers at not less
than, and on terms no more favorable in any material respect to the purchaser(s)
thereof than, the price and terms specified in the Notice of Proposed Issuance.
If such remaining Offered Interests are not issued within such period and at
such price and on such terms, the right to issue in accordance with the Notice
of Proposed Issuance shall expire and the provisions of this Agreement shall
continue to be applicable to the Offered Interests.

(g)          Notwithstanding the foregoing, the rights described in this Section
9.1 shall not apply with respect to the issuance of Excluded Securities.

(h)          Notwithstanding the foregoing, General Partner may proceed with the
issuance of interests in the Partnership without first following the procedures
in clauses (b)-(f) above, provided that the purchaser of such interests (the
“New Purchaser”) agrees in writing to take such interests subject to the
provisions of this Section 9.1(h). In such event the following provisions shall
apply:

(i)           Within ten (10) days following the issuance of such interests,
General Partner or the New Purchaser shall issue to each Buyer a written notice
(the “Notice of Issuance”) specifying the type and amount of such interests that
the Partnership has issued (the “Issued Interests”), all of the material terms,
including the price (the “Issued Interest Price”) at which the Partnership
issued the Issued Interests and stating that the Buyers shall have the right to
purchase Issued Interests in the manner specified below for the same price per
Unit and in accordance with the same terms and conditions specified in such
Notice of Issuance.

 

 

 


--------------------------------------------------------------------------------

 

 

(ii)          During the ten (10) consecutive day period commencing on the date
the Partnership or the New Purchaser delivers to all of the Buyers the Notice of
Issuance (the “Issuance Ten Day Period”), the Buyers shall have the option to
purchase up to all of the Issued Interests for the same type and amount per
Issued Interest of cash br non-cash consideration paid by the New Purchaser or
cash in an amount equivalent in value to the Issued Interest Price and upon the
same terms and conditions specified in the Notice of Issuance. Each Buyer
electing to purchase Issued Interests must give written notice of its election
to the deliverer of the Notice of Issuance prior to the expiration of the
Issuance Ten Day Period.

(iii)        Each Buyer shall have the right to purchase from the New Purchaser
up to that percentage of the Issued Interests equal to the Proportionate Share
held by such Buyer immediately prior to the issuance of the Issued Interests.

(iv)         Each Buyer shall have a right of oversubscription such that if any
other Buyer fails to elect to purchase his or its full Proportionate Share of
the Issued Interests, the other Buyer(s) shall, among them, have the right to
purchase up to the balance of such Issued Interests not so purchased. The Buyers
may exercise such right of oversubscription by electing to purchase more than
their Proportionate Share of the Issued Interests by so indicating in their
written notice given during the Issuance Ten Day Period. If, as a result
thereof, such oversubscription elections exceed the total number of the Issued
Interests available in respect to such oversubscription privilege, the
oversubscribing Buyers shall be cut back with respect to oversubscriptions on a
pro rata basis in accordance with their respective Proportionate Share or as
they may otherwise agree among themselves.

(v)          Any Issued Interests that have not been purchased by the Buyers
pursuant to the foregoing provisions shall remain owned by the New Purchaser.

(vi)         Notwithstanding anything in this clause (h) to the contrary, in the
event the Buyers elect, within the Issuance Ten Day Period, to purchase less
than all of the Issued Interests then, in lieu of the Buyers purchasing Issued
Interests from the New Purchaser, General Partner may elect to issue directly to
such Buyers, for the same type and amount per Issued Interest of cash or
non-cash consideration paid by the New Purchaser or cash in an amount equivalent
in value to the Issued Interest Price, an equivalent amount of additional
securities that are identical to the Issued Interests in all material respects.

Section 9.2        Transfers. No Limited Partner may assign or transfer all or
any part of its Limited Partnership Interest to any Person, except in compliance
with the following:

(a)          Right of First Refusal. In the event that a Limited Partner (a
"Selling Party") proposes to transfer all or a portion of its Limited
Partnership Interest to any third party, other than in accordance with Section
9.2(c) or (d), pursuant to a bona fide offer, such Selling Party will provide
notice of such proposed transfer (including the identity of the proposed
purchaser of such interest, the amount of interests proposed to be transferred
and the proposed terms thereof) (the "Transfer Notice"), at least fifteen (15)
Business Days prior to the proposed transfer, to each other Limited Partner,
whereupon each other Limited Partner shall have the right to purchase, at the
same price and upon the same terms and conditions set forth in the Transfer
Notice, a pro rata portion of such interest based upon such Limited Partner's
portion of the Percentage Interests held by all Limited Partners other than the
Selling Party. In the event a Selling Party proposes to transfer Limited
Partnership Interests in a transaction whereby Limited

 

 


--------------------------------------------------------------------------------

 

Partnership Interests shall be sold to the transferee on a delayed or continuous
basis (a "Continuous Transfer"), the Transfer Notice relating to such
transaction shall be delivered at least fifteen (15) Business Days prior to the
first proposed transfer of Limited Partnership Interests under the terms of the
transaction (the "Initial Transfer") and no additional Transfer Notice shall be
delivered with respect to subsequent transfers of Limited Partnership Interests
pursuant to the same transaction. Except as set forth in the next sentence, the
purchase price shall be payable in cash. In the event that the Transfer Notice
specifies the payment of consideration other than cash, the purchase price for
purposes of this Section 9.2(a) shall either be (x) the cash equivalent of such
consideration, determined by the General Partner in good faith or (y) to the
extent the participating Limited Partner elects, the same type and amount of
non-cash consideration that is proposed to be paid as described in the Transfer
Notice. The Transfer Notice shall constitute an irrevocable offer by the Selling
Party to sell to the other Limited Partners such interests at the price and on
the terms as contained in such Transfer Notice. Each Limited Partner desiring to
participate in such purchase shall provide the Selling Party and each other
Limited Partner notice of its agreement to participate (the "Participation
Notice") within ten (10) Business Days of receipt of the Transfer Notice
specifying such participation and whether and the extent to which such Limited
Partner wishes to acquire any remaining, unallocated portion of the proposed
transfer (the "Unallocated Portion"). In the event of a Continuous Transfer,
such Participation Notice shall specify participation with respect to all
transfers pursuant to such Continuous Transfer. In the event that one or more of
the other Limited Partners do not provide a timely Participation Notice, the
Unallocated Portion shall be allocated in pro rata proportion to the Percentage
Interest held by each of the Limited Partners who submits a Participation Notice
to the extent of such Limited Partner's indicated willingness to acquire any
Unallocated Portion as provided in such Limited Partners' Participation Notice.
The Participation Notice shall be deemed to be an irrevocable commitment to
purchase from the Selling Party, at the price (or the cash equivalent thereof)
and on the terms as contained in the Transfer Notice, the amount of the
interests that such Limited Partner specifies in the Participation Notice. In
the event that the Limited Partners are not willing to purchase all of the
interests offered pursuant to the Transfer Notice, and the amount of interests
which the Selling Party has offered to sell pursuant to the Transfer Notice less
the amount of interests the Limited Partners are willing to accept is less than
the minimum amount of interests which the offeror is willing to purchase
pursuant to the bona fide offer described in the Transfer Notice, then the
Limited Partners shall be deemed to have rejected the offer contained in the
Transfer Notice in its entirety and the Selling Party shall be permitted to
proceed with the sale described in the Transfer Notice. In the event that the
Limited Partners shall have accepted all or part of the interests offered
pursuant to the Transfer Notice (and shall not have been deemed to have rejected
the offer in its entirety as described in the immediately preceding sentence),
then the Selling Party shall sell to such Limited Partners such interests as
have been accepted by such Limited Partners as specified in such Limited
Partner's Participation Notice on the terms contained in the Transfer Notice.
Any interests not sold to the Limited Partners pursuant to the preceding
sentence may be sold to a third party, including the original offeror, at a
price not lower than, and on such other terms and conditions not more favorable
to such third party than, those contained in the original Transfer Notice, at
any time within two hundred seventy (270) days after the expiration of the offer
required by this Section 9.2(a); provided, that in the case of a Continuous
Transfer, transfers subsequent to the Initial Transfer may be made following the
expiration of such two hundred seventy (270) day period . In the event the
interests are not transferred by the Selling Party on such terms during such two
hundred seventy (270) day period (other than transfers subsequent to the Initial
Transfer in the

 

 


--------------------------------------------------------------------------------

 

case of a Continuous Transfer), the restrictions of this Section 9.2(a) shall
again become applicable to any transfer of interests by the Selling Party.

 

(b)

Tag Along Rights.

(i)           General. No Selling Party may transfer (other than pursuant to
Section 9.2(c) or 9.2(d)) Limited Partnership Interests held by such Selling
Party to any Person, unless the terms and conditions of such transfer shall
include an offer by the third party transferee to the other Limited Partners
(each, a “Tag Along Participant”), at a price calculated using the same
methodology used to calculate the price of the Selling Party’s Limited
Partnership Interest taking into account the relative capital accounts and
distribution rights of the Tag Along Participants (such price, the “Tag Along
Price”) and on the same terms and conditions as the Selling Party has agreed to
sell its Limited Partnership Interest, to include in the transfer to the third
party transferee a portion of Limited Partnership Interests.

(ii)          Obligation of Transferee to Purchase. The third-party transferee
of the Selling Party shall purchase from each Tag Along Participant the portion
of such Tag Along Participant's Limited Partnership Interest that such Tag Along
Participant desires to sell, provided, that the third-party may but shall not be
obligated to purchase such portion that exceeds the Maximum Tag Along Portion
(as defined below) and, if such portion exceeds the Maximum Tag Along Portion,
the transferee shall be obligated to purchase only the Maximum Tag Along
Portion. For purposes hereof, the term "Maximum Tag Along Portion" means a
portion of a Tag Along Participant's Limited Partnership Interest the price of
which (based on the Tag Along Price of such Limited Partnership Interest) equals
the total original price proposed to be paid by the transferee for the Selling
Party's Limited Partnership Interest multiplied by a fraction, the numerator of
which is the Tag Along Price of such portion which such Tag Along Participant
desires to include in such sale and the denominator of which is the aggregate
Tag Along Price of the Limited Partnership Interests that the Selling Party and
each Tag Along Participant desires to include in such sale.

(iii)        Exercise. The tag-along right may be exercised by each Tag-Along
Participant by delivery of a written notice to the Selling Party (the “Tag Along
Notice”) within 15 calendar days following receipt of the Transfer Notice. The
Tag Along Notice shall state the portion of a Limited Partnership Interest that
such Tag Along Participant wishes to include in such transfer to the transferee.
Upon the giving of a Tag Along Notice, such Tag Along Participant shall be
entitled and obligated to sell the portion of its Limited Partnership Interest
set forth in the Tag Along Notice, to the transferee on the terms and conditions
set forth in the Transfer Notice (the “Transferee Terms”); provided, however,
the Selling Party shall not consummate the sale of any Limited Partnership
Interest offered by it if the transferee does not purchase all Limited
Partnership Interests which each Tag Along Participant is entitled and desires
to sell pursuant hereto. After expiration of the 15 calendar-day period referred
to above, if the provisions of this Section have been complied with in all
respects, the Selling Party and each Tag Along Participant that delivered a Tag
Along Notice shall transfer the Limited Partnership Interests determined in
accordance with Section 9.2(b)(ii) to the transferee on the Transferee Terms on
the sale date proposed in the Transfer Notice (or such other date within sixty
(60) days of such proposed sale date as may be agreed among the participants in
such transfer).

 

 

 


--------------------------------------------------------------------------------

 

 

(iv)         Several Liability. Anything to the contrary contained herein
notwithstanding, the Selling Party agrees to use its reasonable good faith
efforts to seek to ensure that the applicable Transferee Terms provide for
several, and not joint, liability, with respect to the indemnification and
comparable obligations contained within such Transferee Terms.

(v)          The tag-along rights set forth in this Section 9.2(b) shall not be
deliberately circumvented by a Selling Party under circumstances where the other
Limited Partners would have a reasonable expectation that such tag-along rights
would apply.

(c)          Subject to Sections 9.2(e), (f) and (g), a Limited Partner may at
any time and from time to time (i) transfer all or part of such Limited
Partner’s Limited Partnership Interest to any of such Limited Partner’s Family
Members provided that such Limited Partner shall provide the other Partners
notice of the identity of such Family Member transferee; (ii) transfer all or
part of its Limited Partnership Interest to its members, partners, shareholders
or other equity holders, as the case may be (“Distributees”), pro-rata in
accordance with the governing documents of the Limited Partner, and without
consideration, or (iii) transfer all or part of such Limited Partner’s Limited
Partnership Interest to a Control Party of such Limited Partner; provided, that
such Limited Partner and Control Party agree with the Partnership in writing
that such Control Party shall transfer such Limited Partnership Interest back to
such Limited Partner immediately upon such Person ceasing to be a Control Party
of such Limited Partner. A Limited Partner may at any time and from time to time
pledge or hypothecate, in connection with its bona fide financing arrangements
(including, in the case of Motient Corporation ("Motient"), under its current
guaranteed bank facilities), its Limited Partnership Interest, provided, that
upon foreclosure or other execution of the pledge or hypothecation, any
assignment or transfer shall be subject to Sections 9.2(e), (f) and (g).

(d)          Each of TMI Communications Delaware, Limited Partnership ("TMI
Sub"), Motient Ventures Holding Inc. ("Motient Sub") and MSV Investors, LLC
("MSV Investors") shall have the right, subject to Sections 9.2(a), (e), (f),
and (g), to assign or transfer its interest in the Partnership to any Person
owning 10% or more of the outstanding common stock of BCE Inc., Motient or
SkyTerra Communications, Inc., respectively, and each other Limited Partner
shall have the right, subject to Sections 9.2(a), (e), (f), and (g), to assign
or transfer its interest in the Partnership to any Person owning ten percent
(10%) or more of the ownership interests in such Limited Partner, provided that
in the case of a transfer by TMI Sub, such transferee agrees to be bound by the
terms and conditions of (i) the Non-Interference Agreement, dated as of November
26, 2001, between BCE Inc. and the Partnership (as amended, supplemented or
modified from time to time, the “Non-Interference Agreement”) applicable to BCE
Inc., (ii) the Stockholders Agreement, dated as of November 26, 2001, by and
among TMI Communications and Company, Limited Partnership ("TMI"), the
Partnership, Mobile Satellite Ventures Holdings (Canada) Inc. ("Canadian
Holdco") and Mobile Satellite Ventures Canada Inc. ("Canadian License Co.") and
(iii) the Pledge Agreement.

(e)          In addition to any other requirements of this Agreement relating to
a transfer of Limited Partnership Interests, no Limited Partnership Interest
shall be transferred or assigned unless the transferee (i) executes an
instrument satisfactory to General Partner accepting all of the terms and
conditions relating to a Limited Partner set forth in this Agreement, (ii) pays
any reasonable expenses of the Partnership incurred in connection with such
transfer or assignment (including, without limitation, attorney’s fees) and
(iii) is either an “accredited investor” (as defined in Rule 501 promulgated
under the Securities Act of 1933, as amended (the

 

 


--------------------------------------------------------------------------------

 

“Securities Act”)) or provides an opinion of counsel reasonably acceptable to
General Partner that the transfer will not require registration under the
Securities Act.

(f)           Notwithstanding any other provisions of this Agreement to the
contrary, General Partner may prohibit any proposed transfer if, in the
reasonable determination of the General Partner, such transfer would (i) result
in the close of the Partnership’s taxable year with respect to all Limited
Partners, in the termination of the Partnership within the meaning of § 708(b)
of the Code or in the termination of its status as a partnership under the Code,
(ii) cause the Partnership to be in violation of any applicable state or federal
securities laws or (iii) result in an interest in the Partnership being held by
a Person whose participation in the ownership of the Partnership would be
detrimental to the Partnership; provided, however, that no transfer made
pursuant to Section 9.2(c) hereof shall be deemed detrimental to the
Partnership.

(g)          To the extent that any regulatory approval, notification or other
submission or procedure is required or customarily provided in connection with
the exercise of any right or obligations as set forth in this Agreement with
respect to the transfer or assignment of interests in the Partnership
(including, but not limited to, FCC approvals (if required); filings under the
HSR Act and applicable securities laws), such transfer or assignment pursuant to
this Agreement will be delayed and will only take place after such approval,
notification or other submission or procedure has been obtained, submitted or
completed, as determined by General Partner.

(h)          In addition to any other restrictions regarding TMI Sub’s right to
transfer the Limited Partnership Interests held by it contained herein or in any
Ancillary Agreement, TMI Sub shall not be permitted to transfer its Limited
Partnership Interests except to a Person (or an Affiliate of such person) that
is also simultaneously acquiring TMI’s direct or indirect ownership interests in
Canadian Holdco and Canadian License Co. Any purported transfer of TMI Sub’s
Limited Partnership Interests in contravention of this subsection (h) shall be
void and of no effect.

(i)           Any transfer of Limited Partnership Interests hereunder shall be
deemed to include a proportional transfer of the transferor’s Units and Capital
Account, adjusted for all prior allocations and distributions with respect to
the transferred Capital Account.

 

(j)

Intentionally Omitted.

(k)          For purposes of this Agreement, the sale or transfer of any equity
or other ownership interests in any Intervening Entity (an “Intervening Entity
Ownership Change”) shall be deemed to constitute a transfer of the aggregate
Limited Partnership Interests held by that Limited Partner multiplied by a
fraction, the numerator of which is the percentage ownership of the Intervening
Entity so sold or transferred and the denominator of which is 100%. If such a
deemed transfer of Limited Partnership Interests occurs without compliance with
or as permitted by the provisions of Section 9.2(a) though 9.2(i) (as
applicable) of this Agreement then, without limiting the rights of the
Partnership or the other Partners at law or in equity, all of the Limited
Partners (other than the Limited Partner which is so deemed to have transferred
Limited Partnership Interests) shall have the right to purchase the Limited
Partnership Interests so deemed transferred as if such Limited Partnership
Interests were being offered for sale pursuant to the provisions of Section
9.2(a) (the provisions of which are hereby incorporated by reference,

 

 


--------------------------------------------------------------------------------

 

mutatis mutandis) for the same amount of consideration to be given to the
Intervening Entity or its owners, in respect of the Intervening Entity Ownership
Change.

Section 9.3

Admission of Substituted Limited Partners.

(a)          An assignee or transferee of an interest in the Partnership shall
not be admitted to the Partnership as a substituted Limited Partner until (i)
such assignee or transferee and transferring Limited Partner has complied with
all of the conditions and procedures set forth in Section 9.2, (ii) such
assignee or transferee has confirmed in writing to General Partner that it has
reviewed the terms and conditions of this Agreement, the Investment Agreement
and each of the Ancillary Agreements including, without limitation, the events
of default, remedy and forfeiture provisions of the Pledge Agreement, and (iii)
payment of any reasonable expenses of the Partnership incurred in connection
with such admission (including, without limitation, attorney’s fees). Such
assignee or transferee shall automatically be admitted to the Partnership as a
Limited Partner following satisfaction of the provisions of this Section 9.3(a).

(b)          A Person who acquires any Limited Partnership Interests of a
Limited Partner pursuant to Section 9.2 but who is not admitted as a substituted
Limited Partner pursuant to Section 9.3(a) shall be entitled only to allocations
and distributions with respect to such acquired Limited Partnership interests in
accordance with this Agreement, but shall have no right to vote or give consent
hereunder, to obtain any information or accounting of the affairs of the
Partnership, shall not solely as a result of its acquisition of such Limited
Partnership Interests obtain or have the right to obtain any shares in General
Partner, shall not be entitled to inspect the books or records of the
Partnership and shall not have any rights of a Limited Partner under the
Delaware Act or this Agreement.

(c)          A transferor of interests shall remain a Limited Partner of the
Partnership with respect to such transferred interests until such time, if ever,
as the transferee of such interests is admitted as a substituted Limited Partner
in accordance with this Agreement.

Section 9.4        Admission of Additional Limited Partners . A Person (other
than a current Limited Partner) who purchases from the Partnership interests
issued pursuant to Section 9.1 shall be admitted to the Partnership as an
Additional Limited Partner upon furnishing to the Partnership (a) a subscription
agreement, in form satisfactory to the General Partner, which agreement shall
include an acceptance by such Person of all the terms and conditions of this
Agreement, and (b) such other documents as the General Partner deems necessary
or advisable. Such admission shall become effective on the date that the General
Partner determines that such conditions have been satisfied.

Section 9.5

Corporate Conversion: Drag-Along Rights.

(a)          At the General Partner’s discretion, the Partnership shall be
converted into corporate form (“MSV”) by merger, statutory conversion or any
other method set forth in such consent (the “Corporate Conversion”). If the
Corporate Conversion is in connection with an initial public offering of the
Partnership’s (or its successor’s) securities, the outstanding interests in the
Partnership shall be converted into common stock of MSV in accordance with the
Percentage Interests represented by such Limited Partnership Interests, and each
holder of such interests shall take such steps as may be reasonably requested by
the General Partner in connection therewith, whereupon the rights and
obligations of the Limited Partners hereunder,

 

 


--------------------------------------------------------------------------------

 

shall cease and have no further force and effect. If a Corporate Conversion is
approved for any purpose other than in connection with an initial public
offering of the Partnership’s (or its successor’s) securities, (i) the
respective outstanding interests of the Partnership shall be converted into
securities of MSV which track, as closely as practicable, the economic, voting
and other rights represented by such outstanding interests immediately prior to
the Corporate Conversion and (ii) the holders of such interests shall enter into
a shareholders agreement and such other agreements and the organizational
documents of MSV will contain such provisions as may be necessary, to allow MSV
to mimic, as closely as practicable, the governance and other operating
provisions of this Agreement, including, without limitation, an agreement by all
shareholders holding stock with special voting, economic or other rights to
convert such stock into common stock immediately prior to the initial public
offering of MSV securities on a basis similar to that contemplated by the second
sentence of this Section 9.5(a).

(b)          If the Required Majority determines to transfer or exchange (in a
merger, business combination or otherwise) in one or a series of related bona
fide arm’s-length transactions (collectively, the “Drag Along Transaction”) to
an unrelated and unaffiliated third party all of the Limited Partnership
Interests held by such Limited Partners, then, upon thirty (30) days’ written
notice to the other Limited Partners and the Partnership (the “Drag-Along
Notice”), which notice shall include reasonable details of the proposed
transaction, including the consideration to be received by the Limited Partners,
each other Limited Partner and holder of Limited Partnership Interests shall be
obligated to, and shall sell, transfer and deliver, or cause to be sold,
transferred and delivered, to such third party, all of its Limited Partnership
Interests in the same transaction at the closing thereof (and will deliver such
Limited Partnership Interests free and clear of all liens, claims, or
encumbrances except this Agreement) (or shall vote in favor of or consent to any
transaction requiring the vote or consent of Limited Partners), and shall
otherwise cooperate in the consummation of such transaction, and the
consideration to be paid to the Limited Partners shall be deemed to be Capital
Proceeds and shall be distributed to the Limited Partners pursuant to Section
8.6 of this Agreement as if such transaction were a Capital Event. In the event
a Drag-Along Transaction is initiated by the Investors, unless the consideration
to be received by the Limited Partners is based solely on the respective
Percentage Interests held by such Limited Partners each of Motient and TMI shall
have thirty (30) days from receipt of the Drag Along Notice to make, or cause a
third party to make, a bona fide offer that is no less favorable to the
Investors and the other Limited Partners than the terms, conditions and
consideration of the Drag-Along Transaction described in such Drag-Along Notice
and which will be consummated within thirty (30) days after such offer is made.

Section 9.6        Actions Requiring Consent. Without the prior written consent
of the Required Majority, no Stockholder or Limited Partner (including any
Affiliate of such Stockholder or Limited Partner) shall acquire in any
transaction or series of related transactions direct or indirect ownership of
more than 49% of (a) the outstanding shares of Stock or (b) the outstanding
Units (including in each case any Stock or Units attributable to unexercised
options or warrants or other similar securities owned by such Stockholder or
Limited Partner or their Affiliates).

 

 

 


--------------------------------------------------------------------------------

 

 



Section 9.7         Partnership Registration RightsSection 9.8     . Upon an
Initial Public Offering, the Partnership shall grant to each of the Limited
Partners customary registration rights in the securities of the Partnership
commensurate with such Limited Partner's Percentage Interest, provided, that
such rights shall not be exercisable in connection with the Initial Public
Offering itself and further provided that such registration rights shall be
subject to the provisions of any underwriting agreement entered into by the
Partnership with respect to such Initial Public Offering.

5.            Effect of Amendment. All the provisions of this Amendment shall be
deemed to be incorporated in, and made a part of, the Agreement; and the
Agreement, as supplemented and amended by this Amendment, shall be read, taken
and construed as one and the same instrument, and except as expressly amended
hereby, the terms and conditions of the Agreement shall continue in full force
and effect. All references to “this Agreement” in the Agreement or to the words
“hereof,” “hereunder” or “herein” or words of similar effect in the Agreement
shall mean the Agreement as amended hereby.

 

6.            Severability. Should one or more of the provisions of this
Amendment be determined to be illegal or unenforceable, each other provision of
this Amendment shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

 

7.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

[Signature page follows]



 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

MOTIENT VENTURES HOLDING INC.

 

By:        /s/ Jeffrey W. Epstein                                      

 

Name:

Jeffrey W. Epstein

 

Title:

Secretary

 

MSV INVESTORS, LLC

By: MSV Investors Holdings, Inc.,

 

Its Managing Member

By:        /s/ Robert Lewis _____________________

 

Name:

Robert Lewis

 

 

Title:

Senior Vice President, General Counsel

 

and Secretary

 

 

MOTIENT CORPORATION

By:        /s/ Jeffrey W. Epstein _____________________

 

Name:

Jeffrey W. Epstein

 

 

Title:

General Counsel and Secretary

 

SKYTERRA COMMUNICATIONS, INC.

By:        /s/ Robert Lewis _____________________

 

Name:

Robert Lewis

 

 

Title:

Senior Vice President, General Counsel

 

and Secretary

 

 

TMI COMMUNICATIONS DELAWARE, LIMITED PARTNERSHIP

 

By BCE Inc., its general partner

 

By:                                                                            

 

Name:

Title:

 

 

 

 

 

 